Filed 8/24/21 City of Claremont v. Sandblossom CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 CITY OF CLAREMONT,                                            B304298

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. 19PSCP00027)
           v.

 SANDBLOSSOM, LLC,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, Peter A. Hernandez, Judge. Affirmed.
     Carlson & Nicholas and Richard A. McDonald for
Defendant and Appellant.
     Rutan & Tucker and Noam Duzman for Plaintiff and
Respondent.
                   _______________________
       The dispute before us concerns an historic residential
property (the Property) owned by appellant Sandblossom, LLC
(Sandblossom) in the City of Claremont (City) which has fallen
into substantial disrepair. While agreeing that the vacant house
on the Property must be remediated, the parties dispute the
extent of the deterioration, the pace of Sandblossom’s
remediation efforts, as well as the propriety of the trial court’s
decision to appoint a receiver to carry out remediation.
       Although initially denying the City’s receivership petition,
the trial court monitored the situation closely over the course of
more than one year, eventually concluding that Sandblossom was
engaging in a pattern of obstruction and delay. Consequentially,
the trial court appointed a receiver to undertake the major
construction efforts needed to address the safety violations
related to the underlying integrity of the house.
       The trial court did not abuse its discretion by appointing a
receiver to bring the Property up to the City’s code requirements.
Accordingly, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.     The Subject Property
       The Property is currently owned by Sandblossom, a single
asset California limited liability company whose sole member is
Alfoncina Sandoval. The Property has historical significance and
is popularly known as the “Kenneth Baughman House.” Due to
its historical designation, the Property is subject to a January 19,
2005 “Historical Covenant and Notice of Restrictions” that is
enforced by Claremont Heritage (Historical Covenant).1


      1 Claremont Heritage is a non-profit organization formed
by the residents of the City in 1976 with the purpose of ensuring




                                 2
      In December 2013, the City opened a “code case” involving
the Property’s state of disrepair by sending the first of what
would ultimately be seven “violation notices” to Sandblossom.
      Because the “code case” approach failed to persuade
Sandblossom to begin remediation, the City elevated its
investigation by issuing more formal “administrative citations.”
The City issued Sandblossom 11 administrative citations in total.
      Initially, the City’s notices referenced only overgrown and
dead vegetation. Beginning in 2015, however, the violation
notices and administrative citations referenced substandard
conditions relating to rodents and other disease vectors, the
overall appearance of the Property (including an alleged
attractive nuisance condition), unsecure structures, and—most
concerning to the City—safety violations relating to the
structural integrity of the Property itself.
      During this same period, the City received complaints from
the general public about the blight condition of the Property.
Claremont Heritage also observed the same conditions, and
contacted the City on June 15, 2016, indicating it was “extremely
concerned” about the “dire” condition of the Property.
B.     Procedural History
       On January 4, 2019, after five years of failed efforts to
obtain voluntary compliance, the City filed a petition in superior
court for appointment of a receiver (the Petition). The Petition
listed a plethora of violations, many of which were predicated on
serious structural failures and pervasive dilapidation.


that the City’s historic architectural features are properly
preserved. The Historical Covenant obligates the owner of the
Property to preserve and maintain certain historical features.




                                 3
       Sandblossom opposed the Petition, claiming it had taken
steps to address the overgrown vegetation, and had retained a
construction firm and an engineering firm.
       On March 6, 2019, the trial court held a hearing on the
Petition, wherein Sandblossom represented that it would move
forward with the necessary repairs. The trial court denied the
Petition without prejudice based upon Sandblossom’s explicit
representations that it would repair the Property.
       In a joint report filed May 10, 2019, Sandblossom
complained that it could no longer promptly remediate the
Property because the state had an easement over portions of it.
In this same report, the City disputed Sandblossom’s claim
regarding the easement and pointed out Sandblossom’s wholesale
failure to remediate the Property in the intervening two months.
The court ordered the parties to provide a compliance schedule.
The City proposed 90 days, whereas Sandblossom sought more
than three and one-half years to complete remediation. In a
declaration attached to the proposed schedule, Sandoval conceded
the Property required “major construction” in order to address
the “underlying integrity of the structures underg[oing] extensive
structural upgrade.”
       Agreeing with the City that Sandblossom’s timetable was
unreasonable, the trial court nevertheless provided Sandblossom
with more time to propose a more reasonable estimate. In doing
so, the court warned Sandblossom that “[i]f outstanding issues
are not [r]esolved, the [c]ourt may appoint a [r]eceiver in this
matter.”
       On August 5, 2019, after further delays purportedly caused
by the easement, Sandblossom finally admitted there was in fact
no “cloud [of] title” issue that would prevent it from commencing




                                4
work. In this filing, Sandblossom now proposed an 11-month
timetable.
       On August 14, 2019, the trial court again declined to
appoint a receiver and continued the matter to provide
Sandblossom with more time “as progress [was] being made with
the repairs.”
       On November 5, 2019, Sandblossom claimed that yet
another hurdle was now impeding its work, i.e., the Historical
Covenant overseen by Claremont Heritage. The City argued this
was another pretext for delay.
       On November 14, 2019, the trial court concluded that
Sandblossom’s “problem” with the Historical Covenant was
pretextual, and it invited the City to renew its Petition by means
of an “ex parte” application for a receiver, reminding the parties
that the Petition had been denied “without prejudice.”
       On January 24, 2020, the City filed its renewed request for
appointment of a receiver. Sandblossom filed an opposition. On
February 10, 2020, the trial court issued an order appointing a
receiver.
       Sandblossom timely appealed.
                          DISCUSSION
A.    Standard of Review
      We review the trial court’s order appointing a receiver for
abuse of discretion. (City of Santa Monica v. Gonzalez (2008) 43
Cal.4th 905, 931.) A trial court abuses its discretion only if its
order “ ‘exceeds the bounds of reason.’ ” (Denham v. Superior
Court (1970) 2 Cal.3d 557, 566.)




                                 5
B.    The Trial Court Plainly Acted Within Its Discretion
      When Appointing a Receiver
      Sandblossom urges that the trial court erred by engaging in
“unauthorized supervision” of its “historic renovation” of the
Property, and that it should have instead dismissed the action
because Sandblossom had already remedied the problems.
      The factual assertions underlying Sandblossom’s dismissal
argument are repeatedly and fundamentally contradicted by the
record. Notably, Sandoval herself admitted in her June 7, 2019,
declaration that the remediation required “major construction,”
including construction on the roof requiring that the “underlying
integrity of the structures undergo extensive structural upgrade.”
She further stated that the repair work would require demolition
work to address the structural integrity of the Property,
including the roof, wood floors, as well as electrical problems.2
      Sandblossom next posits that the trial court lacked
jurisdiction to appoint a receiver for an “historic renovation” of a
property. Pursuant to Health and Safety Code section 17920.3, a
property’s “nuisance” condition can be considered in determining
whether a property is a “substandard building.” (Id., subd. (c).)3




      2 Given these admissions, we are troubled by
Sandblossom’s briefs, which repeatedly mischaracterize the
record below.
      3  Health and Safety Code section 17920.3, entitled
“Substandard building; conditions,” provides in pertinent part:
“Any building or portion thereof . . . in which there exists any of
the following listed conditions to an extent that endangers the
life, limb, health, property, safety, or welfare of the public or the
occupants thereof shall be deemed and hereby is declared to be a




                                  6
Health and Safety Code section 17980.6 authorizes a City to issue
a notice demanding that the property owner repair or abate any
condition “that violates any provisions of this part,” of which
Health and Safety Code section 17920.3 is included.4
       Pursuant to Health and Safety Code section 17980.7,
subdivision (c), if a property owner does not timely correct
violations listed in a notice sent pursuant to Health and Safety
Code section 17980.6, the City may petition the court to appoint a
receiver to perform the work. (Id., § 17980.7, subd. (c).)5 The




substandard building.” Subdivision (c) of this section lists “[a]ny
nuisance” as a basis a city may cite to invoke this code section.
      4  Health and Safety Code section 17980.6, entitled
“Violations; order or notice to repair; failure to correct; remedies
of [section] 17980.7 applicable,” provides in pertinent part: “If
any building is maintained in a manner that violates any
provisions of this part . . . and the violations are so extensive and
of such a nature that the health and safety of residents or the
public is substantially endangered, the enforcement agency may
issue an order or notice to repair or abate pursuant to this part.”
      5  Health and Safety Code section 17980.7, entitled “Failure
of owner to comply within a reasonable time with terms of order
or notice pursuant to [section] 17980.6,” provides in pertinent
part: “If the owner fails to comply within a reasonable time with
the terms of the order or notice issued pursuant to Section
17980.6, the following provisions shall apply . . . .” Subdivision
(c) of this section provides, in pertinent part: “The enforcement
agency, tenant, or tenant association or organization may seek
and the court may order, the appointment of a receiver for the
substandard building pursuant to this subdivision.”




                                  7
order appointing a receiver was therefore made under express
statutory authorization.6
       Sandblossom also complains that its procedural due process
rights were violated after the trial court “[found] the alleged
violations had been corrected, but then forced the property owner
to submit status reports and attend status conferences on the
progress of its construction plans and title issues without any
statutory authority to do so.” (Italics added.) As we have stated,
this argument is based upon a false factual premise.
       The trial court never concluded that Sandblossom had
remedied the code violations. To the contrary, the trial court
invited the City to file a renewed petition ex parte, and granted
that petition, precisely because Sandblossom had been dragging
its feet and had not corrected the hazardous conditions over a
period of more than 11 months.
       All told, the City issued seven violation notices, followed by
11 administrative citations, each of which provided an
opportunity to repair the Property and avoid appointment of a
receiver. Sandblossom was provided with all the process it was
due.
       Nor did the trial court err by using an expedited ex parte
procedure to appoint a receiver after giving Sandblossom due
notice of its intention to do so. The basis for this argument is
Sandblossom’s contention that “the [s]uperior [c]ourt repeatedly
found[ ] the Property was secure, not a nuisance, or in violation of



      6 Sandblossom’s assertion that a receivership is a
provisional remedy and cannot be sought as a stand-alone
remedy is contradicted by the plain language of Health and
Safety Code section 17980.7, subdivision (c).




                                 8
the City’s code.” The trial court never made any such finding.
Indeed, the record citations offered by Sandblossom in its opening
brief to support this claim are merely citations to its own
declarations—not any findings by the trial court. Moreover, the
trial court’s order appointing a receiver is presumed correct
(Shaw v. County of Santa Cruz (2008) 170 Cal.App.4th 229, 267).
Sandblossom was given notice and an opportunity to respond to
the City’s renewed petition, which Sandblossom duly opposed by
memoranda and supporting declarations. Precisely how
Sandblossom was prejudiced by means of this expedited process
following 11 months of litigation is not explained. (See Pool v.
City of Oakland (1986) 42 Cal.3d 1051, 1069 [the appellant must
demonstrate prejudice].)7
       Distilled to its essence, Sandblossom takes issue with the
trial court’s resolution of conflicting evidence in the City’s favor.
However, we resolve questions of disputed evidence in favor of
the prevailing party on abuse of discretion review and indulge all
reasonable inferences in favor of supporting the challenged
judgment or order. (Bookout v. Nielsen (2007) 155 Cal.App.4th
1131, 1137-1138.)




      7  Sandblossom’s argument that a bond was required is
explicitly contradicted by Code of Civil Procedure section 995.220,
which provides in pertinent part: “Notwithstanding any other
statute, if a statute provides for a bond in an action or
proceeding, including but not limited to . . . appointment of a
receiver . . . the following public entities and officers are not
required to give the bond . . . .” Subdivision (b) of this section
lists “[a] . . . city” as among the public entities and officials
exempted from the bond requirement.




                                  9
       The record before the trial court demonstrates that
Sandblossom took only half-hearted and minor steps (such as
removing stray vegetation, hiding rotting wood by spray paint,
and performing flooring work without required permits and
approvals) to abate what it admitted (and the historical society
agreed) were “dire” Property conditions, including “major” safety
problems affecting the “integrity” of the building. Especially in
light of the snail’s pace of progress, the trial court acted well
within its discretion.
                          DISPOSITION
     The order is affirmed. The City shall recover its costs on
appeal.
     NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                10